                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION
                                        ______

VALDEZ GLENN,

                       Plaintiff,                      Case No. 2:19-cv-234
v.                                                     Honorable Paul L. Maloney
UNKNOWN GREENLEAF et al.,

                       Defendants.
____________________________/

                                             OPINION

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim.

                                             Discussion

               I.      Factual allegations

               Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Alger Correctional Facility (LMF) in Alger County, Michigan. The events about

which he complains, however, occurred at the Chippewa Correctional Facility (URF) in Chippewa
County, Michigan. Plaintiff sues URF Correctional Officers Unknown Greenleaf and Unknown

Durant, and URF Lieutenant Unknown Bigger.

               Plaintiff alleges that on August 11, 2018, he came out to the unit yard for recreation.

Defendant Greenleaf shook Plaintiff down while stating “Where are the gambling slips at?”

(Compl., ECF No. 1, PageID.7.) When Greenleaf did not find any gambling slips he stated: “I

will get your black ass soon watch and see.” (Id.) Plaintiff then made a verbal complaint to

Defendant Bigger regarding Greenleaf’s “actions and conduct.” (Id.) Greenleaf escorted another

prisoner to segregation.

               Plaintiff proceeded to play basketball on the yard. He took his pants off and placed

them on a nearby bench. Greenleaf returned and searched Plaintiff’s pants. Greenleaf discovered

pills. Greenleaf stated: “I finally got you.” (Id.) Plaintiff protested that anyone could have planted

the pills in his pants. He asked Greenleaf to review the camera footage of the yard, but Greenleaf

refused. Greenleaf wrote a Class I misconduct against Plaintiff for substance abuse.

               Prisoner Earnest Brooks confessed to putting the pills in Plaintiff’s pants. (Brooks

Aff., ECF No. 1-1, PageID.14-15.) Brooks does not suggest that any of the Defendants put him

up to it. (Id.) Greenleaf told Brooks: “I know that Glenn is a drug dealing nigger.” (Compl., ECF

No. 1, PageID.7.) Plaintiff then made a second verbal complaint about Greenleaf to Defendant

Bigger.

               Plaintiff asked Bigger to review the camera footage. She refused and instead told

Plaintiff she would make sure he got 30 days and a visit restriction. (Id.) Plaintiff asked to see a

hearing investigator. Defendant Durant served as the investigator. Durant also either refused to

look at the video or refused to permit Plaintiff to look at the video. (Id., PageID.8.)




                                                  2
                  Hearing Officer O’Brien conducted a hearing on the misconduct on August 20,

2018. She watched the video. She confirmed that another prisoner walked over to Plaintiff’s pants

and did something with them. Because the other prisoner may have put the pills in the pants, she

could not find that Plaintiff was guilty of the misconduct.

                  Plaintiff filed a formal complaint with the internal affairs department seeking a

criminal inquiry against Defendants Greenleaf and Bigger. Plaintiff filed a grievance against the

Defendants as well. 1

                  Plaintiff contends that Defendants violated duties spelled out in the MDOC

employee handbook and MDOC policy directives. He claims that Defendants also violated his

rights under the First, Fifth, Eighth, and Fourteenth Amendments. Plaintiff seeks a declaration

that Defendants violated his rights as well as compensatory and punitive damages. Plaintiff also

asks the Court to direct the MDOC to discharge all three Defendants.

                  II.      Failure to state a claim

                  A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim



1
  Plaintiff’s grievance was rejected at the first step as untimely. (Grievance Rejection Letter, ECF No. 1-6, PageID.25.)
It was rejected at the second and third steps for the same reason. (Grievance, ECF No. 1-7, PageID.26; Step III
Grievance Decision, ECF No. 1-8, PageID.27.)

                                                           3
has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

                III.    Violations of state-law duties

                Claims under § 1983 can only be brought for “deprivation of rights secured by the

constitution and laws of the United States.” Lugar v. Edmondson Oil Co., 457 U.S. 922, 924

(1982). Section 1983 does not provide redress for a violation of a state law. Pyles v. Raisor, 60

F.3d 1211, 1215 (6th Cir. 1995); Sweeton v. Brown, 27 F.3d 1162, 1166 (6th Cir. 1994).

Defendants’ alleged failures to comply with an administrative rule or policy does not itself rise to

the level of a constitutional violation. Laney v. Farley, 501 F.3d 577, 581 n.2 (6th Cir. 2007);
                                                   4
Brody v. City of Mason, 250 F.3d 432, 437 (6th Cir. 2001); Smith v. Freland, 954 F.2d 343, 347-

48 (6th Cir. 1992); Barber v. City of Salem, 953 F.2d 232, 240 (6th Cir. 1992); McVeigh v. Bartlett,

No. 94-23347, 1995 WL 236687, at *1 (6th Cir. Apr. 21, 1995) (failure to follow policy directive

does not rise to the level of a constitutional violation because policy directive does not create a

protectible liberty interest).

                Moreover, to the extent that Plaintiff intended to raise the violations of the MDOC

employee handbook or MDOC policy directives as state law claims, the Court will not consider

them. For the reasons set forth below, all of Plaintiff’s federal claims are properly dismissed.

“Where a district court has exercised jurisdiction over a state law claim solely by virtue of

supplemental jurisdiction and the federal claims are dismissed prior to trial, the state law claims

should be dismissed without reaching their merits.” Coleman v. Huff, No. 97-1916, 1998 WL

476226, at *1 (6th Cir. Aug. 3, 1998) (citing Faughender v. City of N. Olmsted, Ohio, 927 F.2d

909, 917 (6th Cir. 1991)); see also Landefeld v. Marion Gen. Hosp., Inc., 994 F.2d 1178, 1182

(6th Cir. 1993). As set forth below, none of Plaintiff’s federal claims survive initial review under

28 U.S.C. § 1915(e). The balance of the relevant considerations weighs against the continued

exercise of supplemental jurisdiction. Therefore, the Court declines to exercise jurisdiction over

such state law claims. Accordingly, those claims will be dismissed without prejudice.

                IV.     First Amendment

                Other than listing the constitutional amendments that Defendants allegedly

violated, Plaintiff does not explain his claims. Although the First Amendment guarantees several

rights, it appears that Plaintiff’s First Amendment claim is for retaliation: one or more Defendants

retaliated against him for his verbal complaints to Defendant Bigger about Defendant Greenleaf.

Retaliation based upon a prisoner’s exercise of his or her constitutional rights violates the

Constitution. See Thaddeus-X v. Blatter, 175 F.3d 378, 394 (6th Cir. 1999) (en banc). In order to
                                                 5
set forth a First Amendment retaliation claim, a plaintiff must establish that: (A) he was engaged

in protected conduct; (B) an adverse action was taken against him that would deter a person of

ordinary firmness from engaging in that conduct; and (C) the adverse action was motivated, at

least in part, by the protected conduct. Id. Moreover, a plaintiff must be able to prove that the

exercise of the protected right was a substantial or motivating factor in the defendant’s alleged

retaliatory conduct. See Smith v. Campbell, 250 F.3d 1032, 1037 (6th Cir. 2001) (citing Mount

Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 287 (1977)).

                       A.      Protected conduct

                An inmate has a right to file “non-frivolous” grievances against prison officials on

his own behalf, whether written or oral. Maben v. Thelen, 887 F.3d 252, 265 (6th Cir. 2018); Mack

v. Warden Loretto FCI, 839 F.3d 286, 299 (3d Cir. 2016) (“[The prisoner’s] oral grievance to [the

prison officer] regarding the anti-Muslim harassment he endured at work constitutes protected

activity under the First Amendment.”); Pearson v. Welborn, 471 F.3d 732, 741 (7th Cir. 2006)

(“[W]e decline to hold that legitimate complaints lose their protected status simply because they

are spoken.”); see also Pasley v. Conerly, 345 F. App’x 981, 985 (6th Cir. 2009) (finding that a

prisoner engaged in protected conduct by threatening to file a grievance). “Nothing in the First

Amendment itself suggests that the right to petition for redress of grievances only attaches when

the petitioning takes a specific form.” Holzemer v. City of Memphis, 621 F.3d 512, 521 (6th Cir.

2010) (finding that a conversation constituted protected petitioning activity) (quoting Pearson, 471

F.3d at 741).

                Here, Plaintiff filed a formal administrative grievance. That grievance, however,

was filed weeks after the conduct of which Plaintiff complains. That grievance could not have

prompted the conduct which Plaintiff claims was retaliatory.



                                                 6
                Plaintiff made two oral complaints.          Plaintiff voiced the first complaint to

Defendant Bigger because Defendant Greenleaf shook Plaintiff down for “gambling slips” and

then told Plaintiff he would “get [his] black ass . . . .” (Compl., ECF No. 1, PageID.7.) Plaintiff

then made a second oral complaint to Bigger that Greenleaf: (1) retaliated against Plaintiff for

filing the first complaint; and (2) called Plaintiff a “dope-dealing nigger” and a “black asshole.”

(Id.) Accordingly, for purposes of this preliminary review, Plaintiff has adequately alleged

protected conduct.

                        B.      Adverse action

                The adverseness inquiry is an objective one and does not depend on how a

particular plaintiff reacted. The relevant question is whether the Defendants’ conduct is “capable

of deterring a person of ordinary firmness”; the plaintiff need not show actual deterrence. Bell v.

Johnson, 308 F.3d 594, 606 (6th Cir. 2002) (emphasis in original). Thus, a specific threat of harm

may satisfy the adverse-action requirement if it would deter a person of ordinary firmness from

exercising his or her First Amendment rights, see, e.g., Thaddeus-X, 175 F.3d at 396, 398 (threat

of physical harm); Smith v. Yarrow, 78 F. App’x 529, 542 (6th Cir. 2003) (threat to change drug

test results). However, “‘prisoners are expected to endure more than the average citizen,’ and so

not every objectionable act directed at a prisoner constitutes adverse action sufficient to deter . . . .”

Reynolds-Bey v. Harris, 428 F. App’x 493, 503 (6th Cir. 2011) (quoting Siggers-El v. Barlow, 412

F.3d 693, 701 (6th Cir. 2005)). Certain threats or deprivations are so de minimis that they do not

rise to the level of being constitutional violations. Thaddeus-X, 175 F.3d at 398; Smith, 78 F.

App’x at 542.

                The Sixth Circuit’s analysis in Reynolds-Bey is instructive:

        Here, Reynolds-Bey alleges that Kingsbury searched him (either once or twice in
        quick succession) and used a racial slur and a thinly-veiled threat in retaliation for
        Reynolds-Bey’s protected conduct. Although this is a close issue, we find that the
                                                    7
       alleged events could constitute action sufficient to deter a prisoner of ordinary
       firmness from engaging in protected activities in the future. A single shakedown,
       unaccompanied by excessive use of force, verbal threats, a pattern of previous
       questionable shakedowns or other such factors, would not meet the adverse action
       standard. See Tate, 85 F. App’x at 417. Here, however, Reynolds-Bey further
       asserts that Kingsbury “use[d] . . . racial threats to advocate physical violence.”
       (Pro Se Appellant Br. 9.) Although the alleged threats of violence or other
       retaliation were not explicit, the words Reynolds-Bey attributes to Kingsbury can
       be construed as an implicit, and nontrivial, threat. First, the use of racial slurs by
       an individual in a position of authority is repugnant and often carries with it an
       implicit threat of violence. Cf. Ward v. Washington Mut., No. 03 C 3566, 2004 WL
       2534628, at *3 (N.D. Ill. Sept. 30, 2004) (in workplace racial discrimination claim,
       noting that the use of “odious [racial] epithets . . . reasonably could have conjured
       up disturbing episodes from our society’s checkered history of inter-racial
       relations”). Second, Kingsbury’s alleged statements that Reynolds–Bey “will
       always stay on my list” (Am. Compl. ¶ 27) and that “Reynolds was the one”
       (Grievance No. OTF-04-06-0361-18B), as well as his purported reference to the
       district court decision mentioning Kingsbury (Am. Compl. ¶57(b)), could
       reasonably be interpreted by a person of ordinary firmness as a serious threat-
       particularly when coupled with the dining hall searches.

Reynolds-Bey, 428 F. App’x at 503-04. Although Greenleaf’s actions were not quite as egregious

as Kingsbury’s, it appears that Greenleaf’s actions might also have been interpreted as a serious

threat and, therefore, at least for purposes of this preliminary review, might suffice as adverse

actions to support a retaliation claim.

               Plaintiff’s allegations of adverse action by Defendants Bigger and Durant, however,

fall short. Plaintiff alleges only that Bigger and Durant refused Plaintiff’s request to view the

security video. Neither Bigger nor Durant, however, were charged with conducting Plaintiff’s

misconduct hearing—O’Brien was. And, O’Brien watched the video and found Plaintiff not

guilty. Plaintiff alleges no facts from which the Court might infer that the inaction of Bigger or

Durant rises to the level of adverse action that might deter a person of ordinary firmness.

                       C.      Retaliatory motive

               It is well recognized that “retaliation” is easy to allege and that it can seldom be

demonstrated by direct evidence. See Harbin-Bey v. Rutter, 420 F.3d 571, 580 (6th Cir. 2005);


                                                 8
Murphy v. Lane, 833 F.2d 106, 108 (7th Cir. 1987); Vega v. DeRobertis, 598 F. Supp. 501, 506

(C.D. Ill. 1984), aff’d, 774 F.2d 1167 (7th Cir. 1985). “[A]lleging merely the ultimate fact of

retaliation is insufficient.” Murphy, 833 F.2d at 108. “[C]onclusory allegations of retaliatory

motive ‘unsupported by material facts will not be sufficient to state . . . a claim under § 1983.’”

Harbin-Bey, 420 F.3d at 580 (quoting Gutierrez v. Lynch, 826 F.2d 1534, 1538-39 (6th Cir. 1987));

see also Iqbal, 556 U.S. at 678 (“Threadbare recitals of the elements of a cause of action, supported

by mere conclusory statements, do not suffice.”); Skinner v. Bolden, 89 F. App’x 579, 579-80 (6th

Cir. 2004) (without more, conclusory allegations of temporal proximity are not sufficient to show

a retaliatory motive).

               Plaintiff’s allegations do not support his conclusory claim that Defendants’ actions

were retaliatory. With regard to Defendant Greenleaf, the initial shakedown, racial slur, and threat

preceded any protected conduct and, therefore, could not have been motivated by such protected

conduct. Certainly, there is temporal proximity between the first complaint and the second

shakedown. Temporal proximity “may be ‘significant enough to constitute indirect evidence of a

causal connection so as to create an inference of retaliatory motive.’” Muhammad v. Close, 379

F.3d 413, 417-18 (6th Cir. 2004) (quoting DiCarlo v. Potter, 358 F.3d 408, 422 (6th Cir. 2004)).

However, “[c]onclusory allegations of temporal proximity are not sufficient to show a retaliatory

motive.” Skinner v. Bolden, 89 F. App’x 579, 580 (6th Cir. 2004). Here, however, Plaintiff fails

to allege any facts to show that Greenleaf was even aware of Plaintiff’s oral complaint. Moreover,

Plaintiff alleges that Greenleaf was out to get Plaintiff even before Plaintiff filed a complaint,

entirely undercutting the inference that the intervening complaint motivated the second shakedown

simply because the former occurred before the latter.




                                                 9
               Plaintiff’s allegations of a retaliatory motive underlying the inactions of Defendants

Bigger and Durant are also conclusory. Indeed, Plaintiff alleges no facts to support an implicit

claim that Durant was even aware of Plaintiff’s oral complaints to Bigger about Greenleaf.

Therefore, those complaints could not have motivated Durant.

               Moreover, with respect to Defendant Bigger, Plaintiff alleges nothing more than

her refusal to respond to his complaints about Greenleaf. A claimed constitutional violation must

be based upon active unconstitutional behavior. Grinter v. Knight, 532 F.3d 567, 575-76 (6th Cir.

2008); Greene v. Barber, 310 F.3d 889, 899 (6th Cir. 2002). The acts of one’s subordinates are

not enough, nor can supervisory liability be based upon the mere failure to act. Grinter, 532 F.3d

at 576; Greene, 310 F.3d at 899; Summers v. Leis, 368 F.3d 881, 888 (6th Cir. 2004). Moreover,

§ 1983 liability may not be imposed simply because a supervisor denied an administrative

grievance or failed to act based upon information contained in a grievance. See Shehee v. Luttrell,

199 F.3d 295, 300 (6th Cir. 1999).

               In short, Plaintiff has failed to allege a viable First Amendment retaliation claims

against any of the Defendants.

               V.      Fifth Amendment and Fourteenth Amendment due process

               Plaintiff contends that Defendants’ conduct violated his Fifth and Fourteenth

Amendment rights, presumably his due process rights.         The Fourteenth Amendment and Fifth

Amendment protect an individual from deprivation of life, liberty or property, without due process

of law.” Bazetta v. McGinnis, 430 F.3d 795, 801 (6th Cir. 2005). To establish a procedural due

process violation, a plaintiff must show that one of these interests is at stake. Wilkinson v. Austin,

545 U.S. 209, 221 (2005). Analysis of a procedural due process claim involves two steps: “[T]he

first asks whether there exists a liberty or property interest which has been interfered with by the



                                                 10
State; the second examines whether the procedures attendant upon that deprivation were

constitutionally sufficient.” Ky. Dep’t of Corr. v. Thompson, 490 U.S. 454, 460 (1989).

               Plaintiff has not specifically alleged that he was deprived of life, liberty, or property

by virtue of Defendants’ actions or inactions. Moreover, at least with respect to the misconduct

report at the heart of his complaint, he cannot make such a claim because none of those interests

were at stake in the disciplinary proceeding.

               To the extent a disciplinary sanction affects the duration of the prisoner’s sentence,

he is entitled to the protections of due process. Sandin v. Conner, 515 U.S. 472, 484, 487 (1995).

But, no sanction that might have followed a finding of guilt on the misconduct here would have

affected the duration of Plaintiff’s sentence. Plaintiff committed his crimes after December 15,

1998; therefore, he is not eligible for “good time” credits nor is he eligible for disciplinary credits

that, possibly, could impact the duration of his sentence. Instead, Plaintiff is a prisoner “subject

to disciplinary time.” Mich. Comp. Laws §§ 800.33, 800.34; MDOC Policy Directive 03.01.105

(eff. July 10, 2017).

               Disciplinary time accumulates for major misconduct convictions. Mich. Comp.

Laws § 800.34; MDOC Policy Directive 03.01.105 (Eff. July 10, 2017).                    But, such an

accumulation would not affect the duration of Plaintiff’s sentence as contemplated by Sandin. In

Nali v. Ekman, 355 F. App’x 909 (6th Cir. 2009), the court held that a misconduct citation in the

Michigan prison system that resulted in the accumulation of disciplinary time does not affect a

prisoner’s constitutionally protected liberty interests, because it does not necessarily affect the

length of confinement. 355 F. App’x at 912; see also Taylor v. Lantagne, 418 F. App’x 408, 412

(6th Cir. 2011). Thus, even if Plaintiff accumulated disciplinary time for the misconduct, that

sanction would not warrant due process protections.



                                                  11
               A prison disciplinary sanction may also implicate the protections of due process if

it imposes an “atypical and significant hardship on the inmate in relation to the ordinary incidents

of prison life.” See Sandin, 515 U.S. at 484. The sanctions Plaintiff faced were up to 10 days in

punitive segregation or up to 30 days’ toplock and up to 30 days’ loss of privileges. He did not

actually suffer any sanction. Nonetheless, such penalties do not rise to the level of an atypical and

significant hardship. Indeed, the Sandin court concluded that thirty days in segregation, a far more

restrictive penalty, was not so severe a sanction that due process protection was warranted. Id. at

484-86; see also Ingram v. Jewell, 94 F. App’x 271, 273 (6th Cir. 2004) (“14-day loss of privileges

did not deprive him of a protected liberty interest . . . .”); Alexander v. Vittitow, No. 17-1075, 2017

WL 7050641, at *3 (6th Cir. Nov. 9, 2017) (“The sanction imposed for Alexander’s misconduct

charge—thirty days’ loss of privileges—did not implicate a protected liberty interest . . . .”);

Langford v. Koskela, No. 16-1435, 2017 WL 6803554, at *3 (6th Cir. Jan 24, 2017) (“[T]hirty-

day loss of privileges . . . does not amount to an ‘atypical and significant hardship.’”).

               Because Plaintiff was not deprived of any protected liberty interest, he has failed to

state a claim for violation of his due process rights.

               VI.     Cruel and unusual punishment

               The Eighth Amendment imposes a constitutional limitation on the power of the

states to punish those convicted of crimes. Punishment may not be “barbarous” nor may it

contravene society’s “evolving standards of decency.” Rhodes v. Chapman, 452 U.S. 337, 345-

46 (1981). The Amendment, therefore, prohibits conduct by prison officials that involves the

“unnecessary and wanton infliction of pain.” Ivey v. Wilson, 832 F.2d 950, 954 (6th Cir. 1987)

(per curiam) (quoting Rhodes, 452 U.S. at 346). The deprivation alleged must result in the denial

of the “minimal civilized measure of life’s necessities.” Rhodes, 452 U.S. at 347; see also Wilson

v. Yaklich, 148 F.3d 596, 600-01 (6th Cir. 1998). The Eighth Amendment is only concerned with
                                                  12
“deprivations of essential food, medical care, or sanitation” or “other conditions intolerable for

prison confinement.” Rhodes, 452 U.S. at 348 (citation omitted). Moreover, “[n]ot every

unpleasant experience a prisoner might endure while incarcerated constitutes cruel and unusual

punishment within the meaning of the Eighth Amendment.” Ivey, 832 F.2d at 954.

               Plaintiff contends that Defendants violated his Eighth Amendment rights. He does

not specify how. It simply cannot be argued that the failures of Defendants Bigger and Durant to

look at the security video unnecessarily and wantonly inflicted pain or deprived Plaintiff of the

minimal civilized measure of life’s necessities. Plaintiff, therefore, has failed to state an Eighth

Amendment claim against Defendants Bigger and Durant.

               Plaintiff’s claim that Defendant Greenleaf used derogatory racial slurs and shook

Plaintiff down twice also fail to state a claim. An allegation that a prison official used racial slurs,

although unprofessional and reprehensible, does not rise to constitutional dimensions. See Ivey v.

Wilson, 832 F.2d 950, 954-55 (6th Cir. 1987) (per curiam); Jones Bey v. Johnson, 248 F. App’x

675, 677-78 (6th Cir. 2007) (prison guard’s use of racial slurs and other derogatory language

against state prisoner did not rise to level of a violation of the Eighth Amendment) (citing Torres

v. Cty. of Oakland, 758 F.2d 147, 152 (6th Cir.1985)); Williams v. Gobles, No. 99-1701, 2000 WL

571936, at *1 (6th Cir. May 1, 2000) (occasional or sporadic use of racial slurs does not rise to a

level of constitutional magnitude; Bell-Bey v. Mayer, No. 98-1425, 1999 WL 1021859, at *1 (6th

Cir. Nov. 3, 1999) (same); Thaddeus-X v. Langley, No. 96-1282, 1997 WL 205604, at *1 (6th Cir.

Apr. 24, 1997) (verbal harassment is insufficient to state a claim); Brown v. Toombs, No. 92-1756,

1993 WL 11882 (6th Cir. Jan. 21, 1993) (“Brown’s allegation that a corrections officer used

derogatory language and insulting racial epithets is insufficient to support his claim under the

Eighth Amendment.”).



                                                  13
                Similarly, Plaintiff’s claim that Defendant Greenleaf conducted two shakedowns

does not implicate the Eighth Amendment. Shakedowns are an ordinary and necessary incident

of prison life. Hudson v. Palmer, 468 U.S. 517, 526-30 (1984). The garden-variety shakedowns

alleged by Plaintiff are neither cruel nor unusual.

                In light of the foregoing, Plaintiff fails to state a claim for a violation of the Eighth

Amendment.

                VII.    Equal protection

                The Equal Protection Clause prohibits discrimination by government actors which

either burdens a fundamental right, targets a suspect class, or intentionally treats one differently

than others similarly situated without any rational basis for the difference. Rondigo, L.L.C. v. Twp.

of Richmond, 641 F.3d 673, 681-82 (6th Cir. 2011); Radvansky v. City of Olmsted Falls, 395 F.3d

291, 312 (6th Cir. 2005). The threshold element of an equal protection claim is disparate treatment.

Scarbrough v. Morgan Cty. Bd. of Educ., 470 F.3d 250, 260 (6th Cir. 2006); Center for Bio-Ethical

Reform, Inc. v. Napolitano, 648 F.3d 365, 379 (6th Cir. 2011) (“To state an equal protection claim,

a plaintiff must adequately plead that the government treated the plaintiff ‘disparately as compared

to similarly situated persons and that such disparate treatment either burdens a fundamental right,

targets a suspect class, or has no rational basis.’”).

                Although Plaintiff alleges that Defendants treated him poorly, he does not allege

that he was treated differently on the basis that he is a member of a suspect class or otherwise.

Absent such allegations of disparate treatment, Plaintiff has failed to state an equal protection

claim. Moreover, allegations of verbal harassment and abusive language do not give rise to an

equal protection claim. Jones v. Porter, No. 99-1326, 2000 WL 572059, at *2 (6th Cir. May 1,

2000) (“Jones’s Fourteenth Amendment equal protection claim is without merit, as a prison

official’s verbal harassment or idle threats do not rise to a constitutional level.”) (citing Ivey v.
                                                   14
Wilson, 832 F.2d 950, 955 (6th Cir. 1987)); Price v. Lighthart, No. 1:10-cv-265, 2010 WL

1741385, at *2 (W.D. Mich. Apr. 28, 2010) (finding that an allegation that a prison official used

racial slurs, standing alone, does not violate the Fourteenth Amendment’s guarantee of equal

protection) (citing Williams v. Kaufman Cty., 352 F.3d 994, 1013 & n.61 (5th Cir. 2003)).

Plaintiff’s complaint contains no allegations that Plaintiff was subjected to a denial or deprivation

in violation of the Equal Protection Clause. As a result, the complaint fails to state a claim for

violation of the Equal Protection Clause.

                                            Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiff’s complaint will be dismissed for failure to state a claim, under 28

U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c). The Court must next decide

whether an appeal of this action would be in good faith within the meaning of 28 U.S.C.

§ 1915(a)(3). See McGore v. Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997). The Court does

not certify that an appeal would not be in good faith.

                Should Plaintiff appeal this decision, the Court will assess the $505.00 appellate

filing fee pursuant to § 1915(b)(1), see McGore, 114 F.3d at 610-11, unless Plaintiff is barred from

proceeding in forma pauperis, e.g., by the “three-strikes” rule of § 1915(g). If he is barred, he will

be required to pay the $505.00 appellate filing fee in one lump sum.

               This is a dismissal as described by 28 U.S.C. § 1915(g).

               A judgment consistent with this opinion will be entered.



Dated:    December 17, 2019                           /s/ Paul L. Maloney
                                                      Paul L. Maloney
                                                      United States District Judge



                                                 15
